Order entered December 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01653-CV

  THOMAS ALLEN POWELL D/B/A ARCHITECTURE UNLIMITED AND J. KEITH
                         WEBB, Appellants

                                                 V.

   PENHOLLOW, INC., JOHN O. PENHOLLOW, AND YVONNE L. PENHOLLOW,
                               Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-03464-2011

                                            ORDER
       We GRANT the court reporter’s request for extension of time to file record and ORDER

the reporter’s record filed no later than February 5, 2014.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE